Citation Nr: 1613210	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-21 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Maintenance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice-connected pension benefits, to include special monthly pension (SMP).


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to January 1946; he died in April 2012.  The appellant is the Veteran's daughter, who was properly substituted as the appellant for the purpose of adjudicating the claim to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision by the St. Paul, Minnesota Pension Maintenance Center (PMC) of the Department of Veterans Affairs (VA).  This case was previously before the Board in November 2015, when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the appellant's appeal can be decided.  Notably, remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

In the November 2015 remand, the Board instructed the AOJ to request additional financial information from the appellant in order to determine whether she was entitled to SMP.  The AOJ sent the appellant a letter requesting this information and gave her 30 days to respond prior to issuing a supplemental statement (SSOC) of the case in January 2016.  However, following the issuance of the SSOC, the appellant submitted very detailed itemized financial information and statements regarding the itemizations.  In conjunction with this information, she also submitted statements to the AOJ, as well as directly to the Board, for why the information was submitted after the expiration of the 30 days provided by the AOJ.  Specifically, the appellant stated that work and family obligations, as well as the complex nature of the information itself, caused a delay in preparation of the financial information requested.  The Board finds the appellant's statements reasonable.  

As the information requested by the AOJ, pursuant to the November 2015 Board remand has now been associated with the record, remand is necessary in order for the PMC to consider the information in conjunction with the other evidence already of record.  

Accordingly, the case is REMANDED for the following action:

1. Based on a review of the evidence of record, including the financial information received after the January 2016 SSOC, prepare an updated Corpus of Estate Determination Form (VA Form 21-5427).  The Corpus of Estate Determination Form must clearly detail how all monthly assets, income, and expenses; and annualized assets, income, and expenses were calculated. 

2. After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




